Citation Nr: 0930749	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  04-34 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for Type II diabetes 
(diabetes), to include as a result of exposure to toxic 
chemicals, including herbicide agents.

2.  Entitlement to service connection for chronic lymphocytic 
leukemia (CLL), to include as a result of exposure to toxic 
chemicals, including herbicide agents.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1975 to June 1978.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.  

These issues were previously before the Board in March 2007, 
at which time the case was remanded for additional 
development.  As discussed below, the Board finds that the 
agency of original jurisdiction (AOJ) substantially complied 
with the remand directives and no further action is necessary 
in this regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999) (remand is not required under Stegall v. West, 11 Vet. 
App. 268 (1998), where the AOJ substantially complied with 
the Board's remand instructions), aff'd, Dyment v. Principi, 
287 F.3d 1377 (2002). 

The Board notes that, after certification of this case to the 
Board, the Veteran submitted additional evidence pertinent to 
his claims.  When the Board receives pertinent evidence that 
was not initially considered by the AOJ, such evidence 
generally must be referred to the AOJ for review.  38 C.F.R. 
§§ 20.800, 20.1304(c) (2008).  However, as the Veteran's 
representative waived AOJ consideration of the newly received 
evidence in his appellate brief, the Board may properly 
consider such evidence at this time.  See id. 

The Board further notes that the Veteran's representative 
referred to a hearing conducted in connection with this 
appeal, and a transcript thereof, in his post-remand 
appellate brief.  However, the claims file contains no 
hearing transcript.  The Board observes that the Veteran 
indicated in his September 2004 substantive appeal that he 
did not want a hearing.  Additionally, the record reflects no 
other communication that may be interpreted as a hearing 
request.  Accordingly, the Board finds that the 
representative's referral to a hearing was in error.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has current diagnoses of diabetes and CLL.

2.  Resolving all reasonable doubt in the Veteran's favor, he 
was exposed to toxic chemicals, including herbicide agents, 
during service in Germany.   

3.  There is no evidence of diabetes in service, or within 
one year after service, and no competent medical evidence 
linking the Veteran's current diabetes with service, to 
include as due to exposure to toxic chemicals, including 
herbicide agents.

4.  There is no evidence of CLL in service; however, there is 
competent medical evidence linking the Veteran's current CLL 
to herbicide exposure during service.


CONCLUSIONS OF LAW

1.  Diabetes was not incurred in or aggravated by active duty 
military service, nor may it be presumed to have been 
incurred in or aggravated by such service, to include as a 
result of in-service exposure to toxic chemicals, including 
herbicides.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113, 1116, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2008).

2.  CLL was incurred during active duty military service as a 
result of herbicide exposure.  38 U.S.C.A. §§ 1101, 1131, 
1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not in the record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Proper VCAA notice must be provided to a claimant prior to an 
initial unfavorable decision on the claim by the AOJ.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

With respect to the Veteran's CLL, no further action is 
required to comply with the VCAA because the Board's decision 
herein to grant service connection for CLL constitutes a 
complete grant of the benefit sought on appeal.

Concerning the Veteran's service connection claim for 
diabetes, the Board finds that VA has satisfied its duty to 
notify under the VCAA.  The Veteran was advised in a 
September 2002 letter, sent prior to the initial unfavorable 
rating decision issued in September 2003, of the evidence and 
information necessary to substantiate his claims of 
entitlement to service connection for diabetes, as well as 
his and VA's respective responsibilities in obtaining such 
evidence and information.

In addition, the Veteran was advised in June 2007 letter, in 
compliance with the prior Board remand, of the evidence and 
information necessary to establish a disability rating and an 
effective date in accordance with Dingess/Hartman.  The Board 
notes that this letter was sent after the AOJ's initial 
unfavorable decision and, therefore, was not timely.  See 
Pelegrini, 18 Vet. App. at 119-20.  However, as the Veteran's 
claim was readjudicated after such notice was sent in a May 
2009 supplemental statement of the case, such timing defect 
has been cured.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376-77 (2006) (timing defect may be cured by readjudicating 
the claim, such as in a supplemental statement of the case, 
after a VCAA compliant notice is sent); see also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board further finds that VA has satisfied its duty to 
assist.  The Veteran's service, VA, and private treatment 
records have been obtained and considered.  The Veteran has 
not identified, and the record does not otherwise indicate, 
any outstanding medical records that are necessary for a fair 
adjudication of his claim.  

Additionally, the Veteran was provided with a VA examination 
in connection with his current service connection claim in 
August 2004.  The Board notes that the Veteran's 
representative previously argued that an opinion should be 
obtained from the Veterans Health Administration (VHA) or an 
independent medical expert concerning whether the Veteran's 
diabetes is related to his duties during service.  See March 
2007 appellate brief.  However, as discussed in detail below, 
the Board finds that the medical evidence of record is 
sufficient to decide the Veteran's claim.  Specifically, the 
August 2004 VA examination concerning his diabetes contains a 
reasoned opinion that such disability is less than likely 
related to the Veteran's service, to include exposure to 
toxic chemicals, including herbicide agents.  

The Veteran's service personnel records have also been 
obtained and considered in connection with his claim.  Such 
records reflect that his military occupational specialties 
included material facilities specialist and he was assigned 
to an open storage facility in Sembach, Germany.  Although 
there is no indication as to the Veteran's specific duties, 
as directed in the Board remand, the National Personnel 
Records Center has indicated that all available personnel 
records were provided.  

In addition, the AOJ requested that the Veteran provide a 
detailed list of the toxic chemicals, including herbicide 
agents, to which he contends he was exposed during service, 
as well as any toxic chemical exposure before or after 
service, and provide corroboration of any such evidence.  The 
Veteran provided such a list and stated that he had no 
exposure to toxic chemicals, including herbicide agents, 
before or after service.  Additionally, the Veteran submitted 
a statement from his wife corroborating such evidence.  These 
statements will be discussed in detail below.  

The Board notes that the AOJ attempted to verify the 
Veteran's duties in relation to his military occupational 
specialty and his asserted exposure to herbicide agents 
during service, as directed in the Board remand.  See undated 
letter to Department of Defense and U.S. Air Force; letters 
to Air Force Personnel Center (Records Department), HQ 
AFPC/DPSRP, dated in April 2008 and November 2008; letters to 
HQ AFMPC/RMIQL (Records Department), dated in November 2008 
and April 2009.  The record does not reflect an adequate 
response to such inquiries.  However, the Board finds that, 
resolving all doubt in the Veteran's favor, the additional 
evidence from him and his wife, in combination with the 
evidence from his service treatment and personnel records, is 
sufficient to establish in-service exposure to toxic 
chemicals, including herbicide agents, as discussed below.

Accordingly, for the foregoing reasons, the Board finds that 
there has been substantial compliance with the March 2007 
Board remand directives and no further action is necessary in 
this regard.  See Dyment, 13 Vet. App. at 146-47.  

In the circumstances of this case, additional efforts to 
assist or notify the Veteran in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to legal 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit to the veteran are to be avoided).  VA has satisfied 
its duty to inform and assist the Veteran at every stage in 
this case, at least insofar as any errors committed were not 
harmful to the essential fairness of the proceedings.  As 
such, the Veteran will not be prejudiced by the Board 
proceeding to the merits of his claim.

II. Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Service connection will be presumed for certain chronic 
diseases, including diabetes and leukemia, if they manifest 
to a compensable degree within one year after service, even 
if there is no evidence of such disease during service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Additionally, certain diseases, including diabetes and CLL, 
will be presumed service-connected if the veteran was exposed 
to an herbicide agent during active service and the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there is no record of such disease during service, provided 
that the rebuttable presumption provisions of 38 C.F.R. § 
3.307(a)(6) are also satisfied.  See 38 C.F.R. § 3.309(e).  
Under 38 C.F.R. § 3.307(a)(6), a veteran who served on active 
duty in the Republic of Vietnam during the period from 
January 9, 1962, to May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In this case, the Veteran contends that he is entitled to 
service connection for diabetes and CLL because such diseases 
are the result of exposure to toxic chemicals during service, 
including herbicide agents.  

The Board has first considered entitlement to service 
connection for such disabilities on a presumptive basis.  As 
the Veteran served overseas in Germany, not Vietnam, and 
commenced active duty on May 8, 1975, the criteria of 38 
C.F.R. § 3.307(a)(6) have not been met.  Therefore, the 
Veteran is not entitled to a presumption of in-service 
herbicide exposure.  Additionally, although he has current 
diagnoses of diabetes and CLL, a presumption of service 
connection for such disabilities under 38 C.F.R. § 3.309(e) 
is not warranted.  The Board acknowledges that presumptive 
service connection has been granted under 38 C.F.R. § 
3.309(e) in certain circumstances where herbicide exposure is 
shown outside of Vietnam.  However, such cases involve the 
application of specific rules and criteria set forth in VA 
regulations, memoranda from the Secretary, or other official 
pronouncements.  See, e.g., MR21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C (directing the Board to apply the 
presumption of service connection under 38 C.F.R. § 3.309(e) 
where herbicide exposure has been shown during service in 
Korea).  No such official pronouncements apply to the 
Veteran's claim.  As such, he is not entitled to presumptive 
service connection for CLL or diabetes due to herbicide 
exposure. 

Furthermore, as the Veteran's diabetes and CLL did not 
manifest within one year after separation from service, he is 
not entitled to presumptive service connection for such 
disabilities as chronic conditions.  See 38 C.F.R. §§ 
3.307(a), 3.309(a).

Where a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, 
including as due to herbicide exposure, the claim must be 
reviewed to determine whether service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 
164, 167 (1999).  

In order to establish direct service connection for a claimed 
disability, the record must include medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.304; see also 
Duenas v. Principi, 18 Vet. App. 512 (2004).

The Veteran claims that he handled toxic chemicals, including 
herbicide agents, on a daily basis for nearly two years 
during service at an outside storage facility for hazardous 
materials in Sembach, Germany.  He states that the containers 
for such chemicals were frequently damaged and leaking and 
that very few safety precautions were employed during 
handling.  In addition, the Veteran reports that he was 
exposed to DS-2 (Decontamination Solution 2) when he and two 
fellow service members were disposing of chemicals and a 
reaction caused an explosion, resulting in a cloud of gas.  
He states that his supervisor told them that DS-2 is a 
carcinogen.  See, e.g., July 2009 letter.  The Veteran has 
identified approximately 15 toxic chemicals and groups of 
chemicals, including several herbicide agents, to which he 
believes he was exposed during service.  See id.; addendum to 
August 2007 statement from Veteran's wife.  In addition, he 
reports that he worked for the railroad and a pharmacy after 
service and that he was not exposed to toxic chemicals, 
including herbicide agents, before or after service.  See 
July 2009 letter.

As corroboration for his claims of exposure to toxic 
chemicals, including herbicide agents, the Veteran submitted 
an August 2007 statement from his wife.  The Veteran's wife 
stated that she served in Sembach, Germany, in the same 
facility as the Veteran from May 1975 through September 1976 
and that her military occupational specialty was material 
facilities specialist.  She provided copies of her personnel 
records which confirm this assignment.  The Veteran's wife 
reported that her responsibilities included inputting into 
the computer all of the materials being shipped to and from 
the base.  She stated that the list of toxic chemicals, 
including herbicide agents, as stated by the Veteran is as 
accurate as they both can remember.  Additionally, the 
Veteran's wife stated that they married in March 1976 and she 
remembers seeing holes in his uniforms when doing laundry, 
which she attributed to chemical exposure.  She further 
stated that the Veteran was not exposed to any toxic 
chemicals after service.

The Veteran's Reports of Separation from Active Service (DD 
Forms 214) indicate that his military occupational 
specialties were inventory management specialist and material 
facilities specialist.  In addition, Airman Performance 
Reports covering the period from May 1975 through May 1977 
reflect that the Veteran was assigned to an open storage area 
in Sembach, Germany.  His service treatment records confirm 
that he was exposed to DS-2 in June 1976, while wearing a gas 
mask, and he was advised to seek treatment at the clinic.  
Furthermore, a March 1977 personal clothing claim indicates 
that three pairs of pants and two shirts were replaced due to 
spilling paint, oil, and acid on them while working in open 
storage supply.  

As noted above, the AOJ attempted to verify the Veteran's 
reported exposure to herbicides during service, but no 
satisfactory response was received.  Specifically, there is 
no indication that the AOJ received any response, whether 
negative or positive, from the Department of Defense.  The 
AOJ's third inquiry to the Air Force Personnel Center was 
returned with no action taken because of a determination that 
the inquiry had been sent to the inappropriate location.  See 
April 2009 letter.  Such responses do not constitute evidence 
against the Veteran's claims of exposure to toxic chemicals, 
including herbicide agents.

Resolving all reasonable doubt in the Veteran's favor, the 
Board finds that the evidence of record establishes that he 
was exposed to toxic chemicals, including herbicide agents, 
during service.

The Veteran's service treatment records reflect no treatment 
or diagnosis of diabetes or CLL.  Indeed, his private 
treatment records reflect that he was first treated and 
diagnosed with such diseases in the early 1990s.  Post-
service treatment records also reflect that the Veteran's 
mother has CLL and he has a strong family history of 
diabetes.  See September 1992 treatment record from Dr. 
Cappleman; March 2001 and June 2002 VA treatment records.  
There is no indication in such records that the Veteran's 
diabetes or CLL are related to service, to include exposure 
to toxic chemicals, including herbicide agents.

The Veteran was provided with a VA examination in August 
2004.  He reported in-service exposure to toxic chemicals, 
including herbicide agents, and post-service employment 
consistent with the above description.  The VA examiner noted 
that the Veteran had no symptoms of diabetes or CLL after the 
June 1976 exposure to DS-2.  The examiner further noted that 
post-service treatment records reflect a family history of 
diabetes and a diagnosis of such disease in 1993.  The 
examiner concluded that it was less likely than not that the 
Veteran's diabetes is related to service.  However, the 
examiner concluded that he could not render an opinion as to 
whether the Veteran's CLL is related to in-service exposure 
to toxic chemicals, including herbicide agents, without 
resulting to speculation.

In addition to the VA examination, the Veteran submitted a 
July 2009 letter from his VA treating oncologist stating that 
it is more likely than not that the Veteran's CLL is related 
to in-service herbicide exposure.  The Board notes that VA 
treatment records include the Veteran's reports of a family 
history of CLL and diabetes, as well as his belief that his 
CLL is due to in-service herbicide exposure.  See March 2001, 
June 2002, and March 2005 VA treatment records.

Although the Veteran and his wife claim that his diabetes and 
CLL are the result of in-service exposure to toxic chemicals, 
including herbicide agents, they are not competent to testify 
as to such fact.  Only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue of medical causation or a diagnosis.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Jones 
v. West, 12 Vet. App. 460, 465 (1999).  As such, the 
competent medical evidence of record includes three competent 
nexus opinions.  

In regard to the Veteran's diabetes, the only medical opinion 
of record indicates that such disease is less likely than not 
related to service.  See August 2004 VA examiner's report.  
The Board notes that such opinion was issued after 
consideration of the Veteran's reported exposure to toxic 
chemicals, including herbicide agents, during service, as 
well as his medical history, including a strong family 
history of diabetes.  Therefore, there is no competent 
evidence of record to show that such disability is related to 
service, and the claim must be denied.  As the preponderance 
of the evidence is against the Veteran's claim of entitlement 
to service connection for diabetes, the benefit of the doubt 
doctrine is not applicable and his claim must be denied.  
38 U.S.C.A. § 5107.

Concerning the Veteran's CLL, there are two conflicting 
medical opinions of record concerning the etiology of such 
disease.  Specifically, the August 2004 VA examiner opined 
that such disease is less than likely related to in-service 
exposure to toxic chemicals, including herbicide agents.  In 
contrast, the Veteran's VA treating oncologist opined in July 
2009 that such disease is more than likely related to 
herbicide exposure during service.  As both opinions were 
rendered after a review of the Veteran's medical history and 
report of in-service exposure, the evidence is in relative 
equipoise.  Therefore, resolving all reasonable doubt in the 
Veteran's favor, the Board finds that his current CLL is 
related to service.  See 38 U.S.C.A. § 5107.  As such, 
service connection for CLL is granted.


ORDER

Service connection for Type II diabetes mellitus, to include 
as a result of exposure to toxic chemicals, including 
herbicide agents, is denied.

Service connection for CLL, to include as a result of 
exposure to toxic chemicals, including herbicide agents, is 
granted.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


